873 F.2d 1452
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re James E. DORE and Jerry W. Brockmeyer.
No. 89-1085.
United States Court of Appeals, Federal Circuit.
April 18, 1989.

Before MARKEY, Chief Judge, and NIES and MICHEL, Circuit Judges.
MARKEY, Chief Judge.

DECISION

1
James E. Dore and Jerry W. Brockmeyer appeal from a final decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (board), appeal no. 679-94, affirming a rejection under Section 103 of claims 1-3 in their pending application.  We affirm.

OPINION

2
Appellants have not established that the board erred in holding that it would have been obvious to:  (1) replace the seal in the molten metal filter of Yarwood or Narumiya with the intumescent seal of Foster in Foster's high temperature environment;  and (2) preheat the filter to improve sealing as taught by Brockmeyer.  35 U.S.C. Sec. 103 (1982).